 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDRenmuth,Inc.andInternational Union,United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America, (UAW)Renmuth,Inc.andJohn J.Rusk.Cases 7-CA-8548and 7-CA-8734February 2, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 8, 1971, Trial Examiner Max Rosen-berg issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and hasdecided to affirm the Trial Examiner's rulings,findings,' and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Renmuth, Inc., Detroit, Michigan, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.'In adopting the Trial Examiner's finding that Respondent violated Sec8(a)(3) and (1) of the Act by discharging Grenillo and Rusk, ChairmanMiller and Member Kennedy do not pass on his alternate finding that suchdischargeswere illegalbecause they were based on an overly broad anddisparately applied no-solicitation ruleTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAX ROSENBERG,Trial Examiner:These cases were triedbefore me in Detroit,Michigan,on July 21, 1971, on anamended complaintof theGeneral Counsel of the NationalLabor Relations Board and an amended answer filed by Ren-muth, Inc., herein called the Respondent.' The issues raisedby the pleadings relate to whether Respondent violated Sec-tion 8(a)(1) and(3) of the NationalLaborRelations Act, asamended,by certain conduct to be detailed hereinafter. Atthe conclusionof thehearing,the General Counsel and theRespondent orally argued their respective causes. Briefs have'The complaint, which issued on June 25, 1971, is based on charges filedin Case 7-CA-8548 on March 9, 1971, and served on March 10, 1971, and,charges filed in Case 7-CA-8734 on May 24, 1971, and served on May 25,1971.been received from the General Counsel and the Respondentwhich have been duly considered.'Upon the entire record made in these proceedings, I herebymake the following:FINDINGS OFFACTAND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, maintains an officeand place of business in Detroit, where it is engaged in themanufacture, sale, and distribution of metal stampings, fabri-cations, and related products. During the annual periodmaterial to these proceedings, Respondent purchased andcaused to be transported and delivered to its Detroit plant,metals and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its plant in Detroitdirectly from points located outside the State of Michigan.The complaintalleges, the answer admits, and I find thatRespondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternational Union,United Automobile,Aerospace andAgricultural ImplementWorkers of America,(UAW),herein called the Union,is a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(1) of the Act by promulgating and maintaining an inor-dinately broad no-solicitation and no-distribution rule de-signed to inhibit the lawful activity of its employees in sup-port of the Union. The complaint further alleges thatRespondent impinged on its employees rights, in violation ofthat section, by the following conduct: Threatening em-ployees with discharge unless they refrained from joining orassisting the Union; creating the impression among em-ployees that it was surveilling their union activities; promis-ing economic benefits, such as picnics and parties, if theyceased enggaing in union endeavors; and, encouraging andparticipating directly to assist its employees in the formationof committees to bargain with Respondent in order to dis-suade them from supporting or rendering assistance to theUnion. Finally, the General Counsel contends that Respond-ent offended the provisions of Section 8(a)(3) and (1) bydischarging employees Stephen Grenillo on February 4,1971,' and Lloyd Hardin and James Robinson on March 1,and by suspending John J. Rusk conditionally on May 12,and indefinitely on May 21, because these individuals en-gaged in activities on behalf of the Union or otherwise par-ticipated in protected, concerted activities under the Act.Respondent denies that it indulged in any labor practicesproscribed by the Act.Inasmuch as Respondent did not summon any witnesses inthis proceeding, the testimony elicited from the GeneralCounsel's witnesses is uncontroverted and I find the facts asrelated by them on the stand.'Following the close of the hearing, the General Counsel moved tocorrect the transcript in various respects Respondent has filed its oppositionto the motion As the corrections merely seek to clarify obvious errors ofthe transcriber and are not prejudicial to Respondent, I shall hereby grantthe motion and correct the record accordingly.'Unless otherwise indicated, all dates herein fall in 1971195 NLRB No. 54 RENMUTH, INC299Respondent is a black-owned corporation. By the peculiarnature of the corporate franchise, it is committed to dedicatea percentage of its gross revenue to the black community inDetroit.The vast majority of the work complement areblacks. There are no interracial or intraracial overtones inthis litigation. The foregoing comment is intended solely toamplify the events which transpired in these cases.On December 17, 1970, employee John Rusk visited theUnion's headquarters to enlist its support in representingRespondent's employees who complained of inequities re-garding the terms and conditions of their employment. Onthe same date, he signed an authorization card. In earlyJanuary, the Union launched an organizational campaignamong the employees and, shortly thereafter, filed a petitionwith the Board in Case 7-RC-10332 seeking an election inan appropriate unit of Respondent's personnel. On February1, the Board conducted a hearing on the issues raised by thepetition and, on February 9, the Regional Director for Region7 issued a Decision and Direction of Election. An electionwas held on March 11 and, at the conclusion of the balloting,the tally of votes showed that the Union had won by a scoreof 30 to 14. On March 16, Respondent lodged objections tothe conduct of the election. After considering the objections,the Regional Director found that they lacked merit. On April8,he certified the Union as the exclusive bargaining repre-sentative of Respondent's employees.Meanwhile, on or about January 20, when the Union'sorganizational drive was in high gear, Respondent posted aseries of rules and regulations on its bulletin board prohibit-ing a variety of conduct by employees. Listed among theseproscriptions were:12.Soliciting or taking collections for any cause onCompany property without proper authorization.34. Campaigning, speechmaking or unauthorized distri-bution of written or printed literation [Sic] or propa-ganda of any type on Company propertyStephen Grenillo was employed by Respondent in June1970 and worked as a press operator under the supervisionof Plant Superintendent James Brown until his discharge onFebruary 4. Early in January, Grenillo received a blank au-thorization card in Respondent's parking lot from a unionrepresentative which he executed and returned to the solici-tor. On February 1, Grenillo was summoned by the Union togive testimony in Case 7-RC-10332 at the Board's offices inDetroit. Present at the hearing, in addition to Grenillo, wereLloyd Hardin, another alleged discriminatee herein, RobertRenfro, Respondent's chairman of the board, and Respond-ent's attorney, Ralph H. Richardson.Prior to February 4, Grenillo engaged in frequent conver-sations with fellow employees during nonworking hours re-garding unionization of the plant. On the morning of Febru-ary 4, Grenillo and several employees assembled in thelunchroom before the start of their shift at which time Gre-nillo and Lloyd Hardin distributed leaflets to them announc-ing the date of the next union meeting. When the shift began,Grenillo's blanking machine became clogged with pieces ofsteel.He walked around the machine to correct the malfunc-tion and noticed that a new employee was examining a die atan adjacent work station. Grenillo approached the employee,handed him a union designation card, and inquired whetherhe had signed one. At this juncture, Plant SuperintendentBrown walked up to the men and confiscated the card fromthe employee, after which he instructed Grenillo to report tothe lunchroom. Grenillo repaired to the room and, after alapse of 45 minutes, he was summoned by Brown to the officeof Rol>,Frt Renfro.When Grenillo reached the office, Renfroremarked, "You know, you are in trouble." Citing the Na-tional Labor Relations Act, Renfro stated that it contravenedRespondent's posted plant rules to distribute union authori-zation cards on company time. Renfro then inquired as towhy Grenillo desired to distribute the designations and "whyIwanted to get the Union in the plant." Grenillo respondedthat it was rather late for Renfro to ask such a question,stating that "one of the main reasons I wanted the Union inthere was for a little job security." Renfro reiterated thatGrenillo "shouldn't have tried to bring the Union in there andthat we [the union adherents] were trying to break his back,"explaining that Respondent's failure to provide increased jobsecurity and benefits to the men had been frustrated by theopposition of Renfro's partner. Renfro commented that Gre-nillo "was too union indoctrinated" and then announced thatGrenillo "was suspended and that I would be notified for ahearing between him and his attorney and he told me he knewIwas going to get in touch with the UAW attorney and hewould call me back after the hearing to see if I was fired orwould be reinstated."About 2 weeks later, Renfro telephoned Grenillo that Ren-fro had scheduled a meeting at the plant with Attorney Rich-ardson.When Grenillo arrived, Richardson told Grenillothat the session was being conducted for his benefit so thathe could present his side of the story regarding the occurrenceon February 4 which led to his suspension. Grenillo relatedthat his machine had become clogged and, while attemptingto fix it, he handed a union authorization card to anotheremployee in the presence of Plant Superintendent Brown,who intercepted the designation and ordered Grenillo to pro-ceed to the lunchroom. Richardson asked whether Grenillowas employed by the Union and whether he had distributedcards on his own time. Grenillo assured counsel that he wasnot in the employ of the Union, and that he had limited hisefforts on its behalf to nonworking hours. After reading backGrenillo's statements, Richardson "gave his decision that Ihad illegally, that I was soliciting on company property,which was against the Labor Relations Act, and that I wastherefore terminated." Rounding out Grenillo's undenied tes-timony, I find that he had never observed the no-solicitation,no-distribution rule which Respondent displayed on its bulle-tin board commencing on January 20.James Robinson was employed by Respondent as a Hi-lodriver in November 1970, and worked in that capacity untilMarch 1. On some undisclosed date, he executed a unionauthorization card at a meeting in the union hall. After sign-ing the document, Robinson engaged in frequent discussionswith his fellow employees in the lunchroom regarding thebenefits of unionization. During the course of his employ-ment, Robinson obtained Blue Cross coverage under a pro-gram in which he paid one-half of the monthly premium andRespondent paid the remainder. Around the end of February,Robinson suffered a discharge from his private parts. Con-cerned with this happenstance, Robinson sought out hissupervisor, Plant Superintendent Brown, to request time offfrom work in order to undergo an examination at a localhospital. Brown gave Robinson permission to absent himselffrom the plant. At the medical facility, Robinson handed twopink insurance slips, which Brown had previously given him,to a receptionist after explaining to her about his physicaldiscomfort. The receptionist conferred with another hospitalattendant and informed Robinson that his Blue Cross cover-age was "no good, it's only for occupational injuries." Uponreceiving this intelligence, Robinson telephoned Respondentto obtain transportation and returned to work that afternoon.When he entered the plant, Robinson encountered Brownand stated that he desired to cancel his Blue Cross insurance. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown instructed the employee to visit the office and com-plete the requisite cancellation forms.The following day, Robinson consulted a physician abouthis condition and reported to work the next morning, March1.During the day, he informed several employees of hisexperiences at the hospital,complained that the Blue Crosscoverage failed to provide benefits for nonoccupational dis-eases,reported that he had decided to drop the insuranceplan, and urged them to follow his example. Thereafter, heapproached Plant Superintendent Brown and again disclosedthat he wished to cancel his coverage.Brown replied"Okay,"and told Robinson to have the office secretary handle thematter.A short while later,Brown instructed Robinson toproceed to Renfro's office.Robinson did so and,upon hisarrival,Renfro asked the former why he desired to relinquishhis insurance coverage.Robinson replied that"itwas becauseitwas no good and I am paying for something not benefitingme." Renfro stated,"Okay.You cancel the insurance, butdon't tell the other employees the insurance is no good."Robinson retorted, "How come I can't tell the other people,"adding that"you can fire me if you want to, but they havea right to know that the insurance is no good."Later in the day, Robinson was at work in the back of theshop stacking boxes with his Hi-lowhen Joe Stubbs, Re-spondent's production supervisor,walked by and instructedRobinson to "Help the new man in front."Robinson toldStubbs that"I had to straighten up the back there first andIwas lifting another box up."Robinson continued workingin the back of the facility when,approximately 35 minuteslater,Stubbs reappeared and stated,"I told you to take yourdamn ass up and help the man in front."Robinson angrilyretorted,"Wait a minute,you don't talk to me like that. Isaid,I was going to go up and help the man and that I amgoing to do this and I said, `Don't holler to me like thatbecause I am man like you are."'Stubbs left the scene and afew minutes later Robinson proceeded to the front of theplant where he commenced to assist the new Hi-lo operator.Shortly thereafter,Stubbs approached and announced thatRenfro wished to speak with Robinson.When Robinson en-tered the office, Renfro opened the discussion by saying "Itseems like you can't follow instructions of the supervisors."Robinson inquired,"Who is the supervisor?"and Renfrorepeated"You can't follow instructions of the supervisor."Robinson inquired,"Am I terminated?"and Renfro replied,"Yes, you are terminated."According to Robinson's un-denied testimony,Renfro then stated that"he could haveterminated me when the hospital told me that I had a socialdisease and I said, `How could they know that when theydidn't even check me?' I said,I could get the hospital forslander and he said, `You and Lloyd [Hardin]are telling thepeople the insurance is no good,and to cancel it."' Followinga heated exchange regarding Robinson's terminal pay, heprocured his final wages and left the plant.With the exceptionof being warned on one occasion about failing to wear safetyglasses,Robinson's testimony is undisputed and I find that hehad never been reprimanded for insubordination.Lloyd Hardin was hired by Respondent in July 1970 and,like Robinson,was discharged on March 1.Hardin toiled asas a press operator under the supervision of Joe Stubbs. Some-time in January,Hardin received a blank authorization cardafter work from a union representative which he signed andmailed to the labor organization.From that day until the dateof his discharge,Hardin encouraged his fellow employees tojoin and assist the Union during work breaks,and distributedunion literature and cards to the men on his own time. To-ward the end of January,he received a telephone call froma union official requesting that he appear at the Board's officesfor a hearing on the pending representation petition.Hardincomplied with the request and, on February 1, presentedhimself and gave testimony.In attendance at that proceedingwere Grenillo,Renfro,and Attorney Richardson.Hardin testified and I find that,either in late January orearly February,Renfro called Hardin into the office and en-gaged the latter in a conversation regarding the plant.Renfroopened the colloquy by stating the"he was trying to do thingsfor the black community,as invest money back in the blackcommunity and so forth."The next day,Hardin was againsummoned to Renfro's office.On this occasion,Renfro re-marked that"I thought you were intelligent but I see you arenot." Renfro added, "Go ahead with your union activity."Around the middle of February,Renfro scheduled a safetymeeting.In the course of his speech,Renfro announced thathe and Attorney Richardson "and the people in personnelwere going to run that shop and he let that be known, andhe let it be known that Mr. Richardson and him was goingto be responsible for running that shop,and the other peoplethere."Hardin further testified that,late in February,he was par-taking of his repast with 12 or 15 employees in the lunchroomwhen Robinson appeared in their midst. Robinson had justreturned from a visit to the hospital and he informed the menof his condition and the fact that the institution would nothonor his Blue Cross card to treat him because it "was onlygood for injuries."Upon receiving this information,Hardinweighed the matter and came to the conclusion that "Icouldn't see paying for something I wasn't receiving some-thing for and I felt that if I had to pay half and it was onlygood for plant injuries-and he[Renfro] would have to takecare of that anyway(an apparent reference to Respondent'scoverage under Workmen'sCompensation)-Ididn't needBlue Cross... "The following day, February 28, Hardinurged his fellow employees to join him in dropping the cover-age.On either February 28 or March 1,Hardin informedSupervisor Stubbs that he desired to cancel his Blue Crossinsurance.Stubbs instructed Hardin to take the matter upwith the office clerk.Hardin did so and cancelled his cover-age.On March 1,Stubbs told Hardin that Refro wished tospeak to the employee.When Hardin entered the office, Ren-fro stated that "I told you this was my shop and I would runit the way I choose."Hardin exclaimed that"I am not tryingto tell you how to run your shop." Renfro rejoined,"I guessyou are,"and left the room.When he returned, he handedHardin his paycheck and stated"that your are being dis-charged for slandering the Company policy and slanderingBlue Cross and making people drop their Blue Cross." At thehearing,counsel for Respondent admitted that one reason fordischarging Hardin on March 1 was that"the day Mr. Robin-son returned from the hospital and told him[Hardin] that hisBlue Cross was no good, . . .he went out in the plant and toldthe employees things based on what Mr. Robinson said... without further checking that the Blue Cross coveragewas, in fact,no good,and he began to slander the companypolicy,and the company procedures and the company pro-gram."John Rusk was employed by Respondent as a diemakerand worked under the supervision of Frank Owens, the tool-and-die supervisor.As heretofore chronicled,on December17, 1970,he undertook to enlist the support of the Union torepresent Respondent's employees when he visited the unionhall and signed an authorization card on that date. A unionofficial suggested that Rusk obtain a mailing list of employeesand Rusk was stocked with union literature.On either February 19 or 22,while Rusk was working inthe toolroom, Supervisor Owens approached Rusk and a fel-low employee and announced that"Mr. Renfro doesn't want RENMUTH, INC.301any employee of Renmuth handing out any union cards andhe has standing orders to fire anyone who would be doing so."Owens further warned that "if anyone was caught with thecard in their possession they would be fired immediately."Rusk testimonially recounted and I find that,on or aboutMarch 15, approximately a week after the conduct of therepresentation election, he observed employee Ray Smithseated at a desk in the shop during working hours surroundedby approximately five employees, and he overheard Smithspeak to them about an antiunion petition which he held inhis hand. Smith exhorted the employees "to give Renmuth achance to grow and that having a union in the shop wouldbreak the Company, and put them out of business." Smithurged the men "to sign the petition to try and get the Unionout, and it would be presented to the National Labor Rela-tions Board."' According to Rusk, Smith devoted approxi-mately 6 hours of his working time to this chore. At one pointwhile Smith was actively engaged in this endeavor, Super-visor Owens walked up to Rusk and asked what Smith wasdoing. Rusk divulged that Smith was soliciting signatures ofemployees on a "petition to get the Union out of the shop,"and Rusk opined that Smith was engaging in this activity onorders of Renfro. Owens took no action to curb Smith's solici-tation.I further find that, on March 16, Owens visited Rusk at thelatter's work station. In an ensuing conversation,Owens is-sued the warning that "You better watch your step today,Mr. Renfro is mad." Owens went on to state that Renfro hadasked Owens if Rusk and two or three other employees "hadbeen trying to promote the Union that day," and Owens hadreplied in the negative. Renfro then told Owens that "anyemployees caught in the shop would be fired." A few dayslater,Rusk spotted Smith in the shop during working hourscirculating a questionnaire among the employees,and over-heard Smith "asking them to answer the question yes or noand sign their names at the bottom of the petition." Smithinquired whether Rusk wished to sign the questionnaire, butthe latter declined.On March 27, Respondent posted a bulletin in the plantinviting all employees to a meeting that day. The bulletinrecited,"All those employees interested in discussing person-nel relations at Renmuth, Inc. are invited to participate in agroup discussion on Saturday, March 27, 1971, at 12:00noon." Rusk attended the gathering, which was chaired byRenfro and employee Ray Smith. Approximately 11 otheremployees attended. During the meeting, an employee ques-tioned Renfro about the feasibility of getting "together withthe employees and get to be on a family-type basis" to discussthe problems of the men in the shop. Renfro replied that "thisiswhat they were trying to do right now." Renfro then pro-claimed that "he would allow the employees to have a danceor a party upstairs ... if they brought their own record playerand that they would also sponsor a bowling team and alsogive a Company picnic." Renfro conditioned these benefits,however, on whether "they didn't have to pay Union scale"and "if they didn't have trouble with the Union." One of theemployees brought up Rusk's name, advising Renfro "that ifitwasn't for John Rusk for giving out buttons and hats andso forth, that the Union wouldn't have been in the shop." Upon hearing this observation, Renfro "just sort ofglared at" Rusk, and Renfro advised Rusk that "the onlyreason he was keeping me on was because he felt sorry for meand because of my family problems and the bankruptcy thatIwasgoing through." Following themeeting,Respondentappended a notice on the bulletin board setting forth the'Employee Robert Champion corroborated Rusk's testimony in this re-gardtopics discussed,including such items as "Company Picnic,""Company Open House,"and "Bowling Teams,"and an-nouncing that another convocation would take place on April3.The second meeting was held as scheduled on April 3 withRenfro and employee Smith serving as cochairman.On thisoccasion,22 employees were in attendance.When the meet-ing opened,a part-time electrician asked Renfro if part-timeemployees could obtain a wage increase.Renfro responded inthe negative,stating that Respondent could not afford itsgrant.A discussion then ensued about nominating and elect-ing a committee which would deal directly with Renfro re-garding employee demands.Renfro advised that he wouldpost a notice in the plant enunciating the procedures forcreating such a committee,and that another meeting wouldbe conducted on April 17.WithRenfro and Smith once more in the chair,and ap-proximately 16 employees gathered, the April 17 meeting wasdevoted to the nomination and election of an employee com-mittee which was designated to deal directly with manage-ment regarding such matters as absenteeism and tardiness inthe plant. On April 20, Respondent posted a notice in thefactory enumerating the action taken at this assemblage andsetting forth the names of the committee members.Events abided for Rusk until May 12. On that date, he wascalled to the office of John Sykes, Respondent's night-shiftsuperintendent.Sykes began the discussion by asking Rusk"what kinds of games I was playing."Rusk expressed igno-rance as to the purport of the question.Sykes explained that"he meant that by my standing around and watching and thatmy work was slowing down...."Rusk reminded Sykes thatthe former's press had been out of order for 3 weeks andRespondent had failed to repair it. Sykes replied that he wassuspending Rusk for the rest of the week,and warned Ruskthat "in the future that I should watch my step or I wouldreceive disciplinary action for anything I did wrong,and thatIwas to familiarize myself with the rules on the bulletinboard."Rusk returned to work on May 17. At the commencementof his shift on May 20, Owens informed Rusk and two otheremployees that the shop would be in production for 12 hoursthat day. Rusk commented that he would work overtime onlyifRespondent would pay him doubletime for work in excessof 10 hours. Owens replied that he was not authorized to dothis and suggested that Rusk speak to Sykes. Later thatevening, Rusk had occasion to converse again with Owens.Once more, Owens inquired whether Rusk would put in over-time because Respondent was in need of the services of adiemaker.Rusk repeated his earlier suggestion about receiv-ing double-time pay as a condition to overtime work. Owensstated that, if Rusk did not pull the extra hours, "disciplinaryaction would be taken against"him. Rusk left his job at thenormal quitting time without suffering any penalty. The fol-lowing day, May 21, Owens approached Rusk at his machineand inquired whether the latter intended to work overtimethat day. Rusk responded, "Yes, unless I get sick or break aleg." Owens nodded and walked away. Later that night, oneof the production employees, Robert Champion, beckonedRusk to Champion'spress.Believing that something waswrong with Champion'smachine, because he had been hav-ing trouble with a die, Rusk sauntered over to the productionemployee. In a conversation which lasted between 20 and 90seconds, Champion asked whether it was compulsory for himto work a 12-hour shift. Rusk counseled that he had con-tacted the Nation Labor Relations Board and the Union, andwas advised that "as far as they could see we would have towork 12 hours or around the clock if management wanted usto because we had no contract with the Company as yet." At 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis juncture, Foreman Leonard King walked by and in-structed Rusk to return to his press. A few minutes later,Rusk went to the lunchroom to obtain a cup of coffee. Indoing so, he passed Owens and Sykes who were peering atRespondent's rules and regulations posted on the bulletinboard on January 20. Sykes summoned Rusk to his side and,showing him a disciplinary slip, stated "he was suspendingme for promoting and influencing employees not to work theCompany's schedule. And also, that I had shown employeesmethods and ways of getting out of work, working 12 hours,and that I had caused a production loss by talking withproduction employees." Rusk protested that "I had talked tothe employees all the time and that I had never mentionedanything about an employeegoinghome or doing anythinglike that."Whereupon, Rusk left the plant.The following morning, Rusk received a telephone callfrom Renfro's secretary scheduling a meeting for that day.However, Renfro was called out of town, and another con-frontation was set for June 1. Rusk was unable to make thisappointment because he was job hunting, but he did manageto contact Renfro a few weeks later and inquired into hisemployment status. Renfro remarked that Rusk would re-main suspended pending a hearing. A meeting was finallyheld in later June, with Renfro and Attorney Richardsonpresent. Richardson studied the contents of the disciplinaryform and inquired whether the recorded facts were correct.Rusk stated that "none of it was true and that in the courseof my work I have to talk with employees." Richardsonmentioned to Rusk "about promoting and influencing em-ployees not working the scheduled hours and I said I hadnever done anything like that, and I didn't plan on anythinglike this; and, I wasn't guilty of a work slowdown, and Idenied this. And he told me I had stopped a productionworker from working on a press and I denied this becauseChampion had called me over. I thought that there was some-thing wrong with the die and I wanted to repair it." At thispoint, Renfro stated that he would not "bargain with any-body on the bargaining committee that was not an em-ployee." Richardson concluded the discussion by stating thathe wished to investigate the matter further.On June 22, Renfro telephoned Rusk's home to report thathe had scheduled a meeting with Rusk for the following day.On June 23, Rusk called Renfro to request a postponement.Renfro rejoined that "it was compulsory that I be at thismeeting and if I didn't attend, that I would be considered aquit." There were no further communications between theparties, and Rusk was never reinstated.Robert Champion worked for Respondent as a press opera-tor from February until June, when he voluntarily quit hisemployment. I find that, on May 21, he summoned JohnRusk to his work station and inquired whether itwas legalfor Respondent to force an employee to work overtime with-out the employee's consent. Rusk replied that the unilateralassignment of overtime constituted a management preroga-tive which must be honored by the employees. At this junc-ture, Foreman Leonard King approached the men and in-structed Rusk to return to his chores. Later that evening,Champion informed Sykes that the former was ill and unableto perform overtime duties. Champion was tendered a notewhich recited that he was excused from overtime work dueto illness.Champion also testimonially recounted and I find that, onor about March 11, Foreman Howard Chapman directedChampion to proceed to the inspection room where he foundRay Smith speaking to three employees. Upon entering theroom Smith told Champion "to go back out because I hadn'tvoted for the Union-Iwasn't there long enough to vote."May, employee Emery Johnson appeared at Champion'spress with a petition in his hand. Johnson stated that "one ofthe guys that were on the bargaining union was there anddidn't deserve to be there and so I wanted to get him off thepetition," an apparent reference to the fact that an activeunion adherent had appended his name to the petition whichsought to negative the Union's victory at the polls in theelection of March 11. Johnson continued to solicit other em-ployees for about 45 minutes. According to Champion, Re-spondent's supervisors were constantly on the floor in thisdepartment monitoring the presses.The General Counsel asserts that Respondent's no-solicita-tion rule which bans "Soliciting or taking collections for anycause on company property without proper authorization,"and its no-distribution rule which prohibits "Campaigning,speechmaking or unauthorized distribution of written orprinted [literature] or propaganda of any type on companyproperty," violate the provisions of Section 8(a)(1) of the Actbecause they are drawn too broadly and because they weredisparately enforced to inhibit employees in the exercise oftheir statutory right to join and assist the Union.InStoddard-QuirkManufacturing Co.,'theBoard re-defined its thinking regarding the promulgation, mainte-nance, and enforcement of no-solicitation and no-distributionrules.With respect to the former type of stricture, that tribu-nal noted that "Almost from the outset the Board has heldwith court approval that an employer may in the normalsituation make and enforce a rule forbidding his employeesto engage in such union solicitation during working time('working time is for work'), but that a broad rule banningsuch activity during nonworking time is presumptively in-valid" (at 617). The Board added that "we believe that toeffectuate organizational rights through the medium of oralsolicitation, the right of employees to solicit on plant premisesmust be afforded subject only to the restriction that it be onnonworking time." Turning to the curbs which may be im-posed on employee distribution, the Board there observedthat "because distribution of literature is a different techniqueand poses different problems both from the point of view ofthe employees and from the point of view of management, webelieve that organizational rights in that regard require onlythat employees have access to nonworking areas of the plantpremises" (at 621).Where these requirements are disre-garded, the no-distribution rule is similarly presumptivelyinvalid on its face.Even the most casual reading of Respondent's rules por-trays their illegality. The no-solicitation prohibition is pat-ently offensive to Section 8(a)(1) of the Act because it pro-scribes oral exhortations on the Union's behalf duringnonworking time. The no-distribution ban is similarly defi-cient inasmuch as it inhibits the circularizing of union leafletsin such broad strokes that it denies access to distribution onnonworking time and in nonworking areas. As Respondenthas proffered no evidence to overcome the presumptive inva-lidity of the foregoing rules, I therefore find and conclude thatRespondent, by promulgating and maintaining an overlybroad no-solicitation and no-distribution rule on and afterJanuary 20, ran afoul of Section 8(a)(1).Iam also convinced and find that Respondent dis-criminatorily enforced these rules in order to thwart the or-ganizational activities of its employees. As heretofore found,Respondent discharged Grenillo on February 4 for distribut-ing a union authorization card to a fellow worker duringworking hours and, on May 21, it accorded Rusk a discipli-nary suspension from duty because it believed that he was"promoting and influencing employees not to work the Com-Champion further recalled that, either in late April or early' 138 NLRB 615. RENMUTH, INC.303pany's schedule." Nevertheless, on March 15, Respondentknowingly allowed employee Ray Smith to solicit signaturesfor an antiunion petition on both company time and in workareas for approximately 6 hours without interference or repri-mand. And, Robert Champion was instructed by ForemanHoward Chapman to proceed to the inspection room where,on company time,Smith again solicited the signatures ofemployees on a petition which harbored animus toward theUnion. Accordingly, I conclude that, by the foregoing con-duct,Respondent violated Section 8(a)(1).I have heretofore found that, on either February 19 or 22,Supervisor Frank Owens threatened Rusk and a fellow em-ployee that Robert Renfro "doesn't want any employee ofRenmuth handing out any Union cards and he has standingorders to fire anyone who would be doing so,"and that "ifanyone was caught with the card in their possession theywould be fired immediately."On March 16, Owens cautionedRusk that "You better watch your step today, Mr. Renfro ismad," and that"any employees caught in the shop [engagingin union activities]would be fired."I find that,by the afore-mentioned remarks of Owens,Respondent threatened its em-ployees with discharge for assisting the Union, and createdthe impression that Respondent was monitoring their engage-ment in union activities.I therefore conclude that, by theforegoing conduct,Respondent offended Section 8(a)(1) ofthe Act.I have found that,at a meetingconducted on March 27,Board Chairman Renfro promised the assembled employeesthat Respondent would afford them social parties and picnics,and would sponsor a bowling team, if they foresook the Un-ion. By this conduct, I conclude that Respondent violatedSection 8(a)(1).I have also found that,during a meeting of employees onApril 3, Renfro discussed with his work complement thefeasibility of establishing an employee committee to deal di-rectly with management regarding their demands and, at asimilar gathering on April 17,Renfro devised the mechanicsfor the nomination and election of such a committee,despitethe fact that Respondent's employees had already voted infavor of representation by the Union. By indulging in suchconduct, I conclude that Respondent contravened the provi-sions of Section 8(a)(1).6I turn next to a consideration of the terminations of Gre-nillo,Robinson,Hardin,and Rusk.As indicated above, Grenillo and Hardin were called totestify at the Board's offices on February 1 in connection withthe petition filed by the Union in Case 7-RC-10332. BothBoard Chairman Renfro and Attorney Richardson were alsopresent. Prior to the start of the work shift on the morningof February 4, Grenillo and Hardin distributed union litera-ture to the employees in the lunchroom, in full view of Re-spondent's supervisors.Later that day, while his machine wasinoperable,he handed a union card to a fellow employee, andwas detected in this endeavor by Supervisor Brown Sum-moned to Renfro's office, Grenillo was told that "you are introuble." Instead of firing Grenillo on the spot under theguise of its no-solicitation,no-distribution rule, Renfro pro-ceeded to grill Grenillo concerning his union activities andsympathies, and Renfro characterized Grenillo as being "toounion indoctrinated." A few weeks later, during a sessionwith Renfro and Attorney Richardson, Grenillo was againinterrogated about his efforts on behalf of the Union and hissuspension from work on February 4 was then made perma-nent. I am convinced and conclude that Grenillo's discharge,when viewed against the backdrop of his known union activi-ties,the singleand momentary act of solicitation, and thedisparate enforcement of Respondent's no-solicitation rule asevidenced by its tolerance of employee Smith's antiunion so-licitation activities on company time,was motivated, not byany desire to enforce its shop regulations, but rather by thewish to rid itself of a staunch, known union supporter. More-over, the Board has noted that the discharge of an employeeoccasioned by the violation of an overly broad no-solicitationrule is improper even though the individual was engaged insolicitation on company time and property and could havebeen disciplined under a valid solicitation rule.' Accordingly,I conclude that, by severing Grenillo from its employmentrolls on February 4, Respondent violated Section 8(a)(3) and(1) of the Act.John Rusk's discharge involves considerations much likethose affecting Grenillo's termination.Rusk was the primemovant in foisting the Union upon Respondent. He signed anauthorization card as early as December17, 1970,and re-ceived union literature which he distributed. On either Febru-ary 19 or 22, Rusk was warned by Supervisor Owens that"Mr. Renfro doesn't want any employee of Renmuth handingout any union cards and he has standing orders to fire anyonewho would be doing so." Owens added that "if anyone wascaught with the card in their possession they would be firedimmediately."On March 15,and again on March 16, Ruskwas twice solicited by employee Ray Smith, on company timeand property, to sign a petition and a questionnaire designedto oust the Union from the plant. On each occasion, Ruskdeclined. On the latter date, Owens informed Rusk to "watchyour step today, Mr. Renfro is mad," and Owens related thatRenfro had inquired whether Rusk "had been trying to pro-mote the Union that day." At a meeting conducted on March27 by Renfro, he was told by an employee "that if it wasn'tfor John Rusk for giving out buttons and hats and so forth,that the Union wouldn't have been in the shop ...." Uponreceiving this intelligence, Renfro "glared" at Rusk and com-mented that the "only reason he was keeping me [Rusk] onwas because he felt sorry for me and because of my familyproblems and the bankruptcy that I was going through."I have heretofore found that, on May 12, SuperintendentSykes suspended Rusk for playing"games" by slowing downproduction, although it is undisputed that Rusk's machinehad been in disrepair for 3 weeks with the full knowledge ofRespondent. On May 20, after returning to his job, Ruskrefused to work overtime and received no warning or repri-mand. On May 21, he was beckoned by employee Champion.Believing that Champion was experiencing difficulty with adie, Rusk approached the former's work station. In a conver-sation that was limited to between 20 and 90 seconds, Cham-pion inquired whether it was compulsory for employees toperform overtime duties and Rusk replied in the affirmative.Without so much asinquiringinto the subject of Rusk'sconversation, Rusk was immediately suspended by Owensand Sykes "for promoting and influencing employees not towork the Company's schedule .. and that I had caused aproduction loss by talking with production employees."On the basis of the foregoing findings of fact, I have nohesitancy in concluding that Respondent actually dischargedRusk on May 21 because he was a known, active unionadherent and not because of any infraction of shop rulesbanning solicitation on company time. Moreover, as in thecase of Grenillo, I find that, even if Rusk's separation wastriggered by the violation of those rules, this personnel actionwas illegal under the circumstances because the rules wereoverly broad and disparately applied. I therefore conclude'IllinoisMarble Co., Inc.,167 NLRB 1012'KDI Precision Products, Inc,185 NLRB No 60,Southern ElectronicsCo, Inc.,175 NLRB 69 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent offended the provisions of Section 8(a)(3)and (1) of the Act by terminating Rusk.As chronicled above, I have found that Respondent dis-chargedJamesRobinson and Lloyd Hardin on March 1 be-cause they exhorted their fellow employees to cancel theirBlue Cross coverage. That the activities protected by the Actencompass the right of employees concertedly to inform theirfellow employees of deficiences in their terms and conditionsof employment is now well-established.' However, Respond-ent contends that the exhortations of Robinson and Hardinlost the protection of the statute because their utterancesoperated to "slandering the insurance benefits of the Com-pany with no personal knowledge of what the benefits were."InThe Marlin Firearms Company,' the Board observed that"Employees do not forfeit the protection of the Act if, indiscussing matters of such vital concern as their conditions ofwork, they give currency to inaccurate (but not deliberatelyor maliciously false) information." As there is no evidence inthis record that the statements of Robinson and Hardin weremade with the intentto malignor slander Respondent, I findno merit in Respondent's contention.Accordingly, I conclude that, by discharging Robinsonand Hardin on March 1 forengagingin protected, concertedactivities,Respondent violated Section 8(a)(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondentset forth in section I, above, have a close, intimate, and sub-stantial relation to trade and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and disisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.I have heretofore found that Respondent discharged Ste-phen Grenillo on February 4, 1971, James Robinson andLloyd Hardin on March 1, 1971, and John Rusk on May 21,1971, because they engaged in union activities, and in pro-tected, concerted activities under the Act. I shall thereforerecommend that Respondent offer to Grenillo, Hardin, Rob-inson, and Rusk immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent jobs, and make them whole for any loss of pay theymay have suffered by reason of the discrimination practicedagainst them, by payment to each of a sum equal to thatwhich he normally would have earned from the date of hisdischarge to the date of offer of reinstatement, less net earn-ings duringsaid period. The backpay provided herein shall becomputed in accordance with the Board's formula set forthinF.W. Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 percent per annum computed in themanner prescribed inIsis Plumbin & Heating Co.,138 NLRB716.Becauseof the nature and extent of the unfair labor prac-tices engagedin by Respondent, which evince an attitude ofopposition to the purposes of the Actin general, I deem itnecessary to recommend that Respondent cease and desistWallsManufacturing Company, Inc,137 NLRB 1317,The MarlinFirearms Company,116 NLRB 18349116 NLRB 1834, 1839-40from in any other manner infringing upon the rights of em-ployees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and conclu-sions, and upon the entire record in the case, I hereby makethe following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Stephen Grenillo, Lloyd Hardin, JamesRobinson, and John Rusk, thereby discriminating in regardto their hire and tenure of employment, in order to discouragetheir engagement in union or concerted activities protectedby the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4. By interfering with, restraining, and coercing employeesin the exercise of their rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the purview of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in these cases, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:10ORDERRenmuth, Inc., of Detroit, Michigan, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment, in order todiscourage their engagement in union or concerted activitiesprotected by the Act.(b) Threatening employees with dischargeunlessthey re-frain from joining or assisting the Union.(c)Creating the impression among employees that it isspying on their participation in union activities.(d) Promising employees economic benefits, such as socialparties, picnics, and bowling teams, if they abandon theiradherence to the Union.(e) Encouraging and directly participating in the formationof employee committees designed to bargain directly withRespondent in order to dissuade them from supporting orassistingthe Union.(f)Promulgating, maintaining, or enforcing any rule orregulation prohibiting employees, during nonworking time,from orally soliciting the membership of fellow employees onbehalf of the Union or any other labor organization.(g) Promulgating,maintaining,or enforcing any rule orregulation prohibiting employees, when they are on nonwork-ing time, from distributing handbills or other literature onbehalf of the Union or any other labor organization in non-working areas of Respondent's property.'°In the event that no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes RENMUTH, INC(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organ-ization, to form, join, or assist any labor organization, tobargain collectively through representatives of their ownchoosing,to engagein concerted activities for the purposes ofcollectivebargaining, or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act.(a) Offer to Stephen Grenillo, Lloyd Hardin, James Robin-son, andJohn Rusk, immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to substan-tially equivalent employment and make them whole for anyloss of pay which they may have suffered as a result of thediscrimination practiced against them, in the manner setforth in the section of thisDecisionentitled "The Remedy."(b) Notify Stephen Grenillo, Lloyd Hardin, James Robin-son, andJohn Rusk, if presently serving in the Armed Forcesof the UnitedStates,of their right to full reinstatement uponapplication in accordance with the Selective Service Act andthe Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,and allother records necessary toanalyze the amount of backpay due herein.(d) Post at its plant in Detroit, Michigan, copies of theattached notice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuousplaces, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material(e)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted pursuant to a Judgmentof the United States Court of Appealsenforcingan Order of the National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have beenfiled, this provision shall be modified to read"Notifythe RegionalDirectorfor Region7, in writing, within 20 days fromthe date of this Order, what steps Respondent has taken to comply here-with "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Stephen Grenillo, Lloyd Hardin,James Robinson, and John Rush, immediate and fullreinstatement to their former jobs or, if those jobs are nolonger in existence, to substantially equivalent jobs, andreimburse them for any loss of pay they may have suff-305ered because of our discrimination practicedagainstthem.WE WILL NOT discharge our employees, thereby dis-criminating in regard to their hire and tenure of employ-ment, in order to discourage their engagement in unionor concerted activities protected under the National La-bor Relations Act, as amended.WE WILL NOT threaten our employees with dischargeif they joinor assist InternationalUnion, United Au-tomobile,Aerospace andAgriculturalImplementWorkers of America (UAW), or any other labor organi-zation.WE WILL NOT create the impression among our em-ployees that we are spying on their activities on behalfof the above-mentioned Union.WE WILL NOT promise our employees economic be-nefits such as social parties, picnics, and bowling teams,if they refrain from joining or supporting the Union.WE WILL NOT encourage or directly participate in theformation of employee committees to bargain directlywith us in order to force our employees to reject theUnion.WE WILL NOT prohibit our employees, by any rule orregulation, from orally soliciting the membership oftheir fellow employees in the Union, or any other labororganization, during nonworking timeWE WILL NOT prohibit our employees, by any rule orregulation, from distributing union handbills or otherliterature on behalf of the Union, or any other labororganization, on nonworking time and in nonworkingareas of our plant.WE WILL NOT, in any other manner, interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist anylabor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in con-certed activities for the purposes of collective bargaining,or other mutual aid or protection, or to refrain from anyor all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.RENMUTH, INC.(Employer)DatedBy(Representative)(Title)WE WILL notify Stephen Grenillo, Lloyd Hardin, James Rob-inson,and John Rush, if presently serving in the ArmedForces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after their discharge from the Armed Forces.Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other materal.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226 Telephone 313-226-3200.